People v Hall (2021 NY Slip Op 06308)





People v Hall


2021 NY Slip Op 06308


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND TROUTMAN, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (191/21) KA 17-01715.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJAMES E. HALL, II, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.